15-2803
    Singh v. Sessions
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A200 892 417

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    6th day of March, two thousand seventeen.

    PRESENT:
             DENNIS JACOBS,
             DEBRA ANN LIVINGSTON,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    GURPREET SINGH,
             Petitioner,

                        v.                                           15-2803
                                                                     NAC

    JEFFERSON B. SESSIONS, III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.1
    _____________________________________

    FOR PETITIONER:                      Amy Nussbaum Gell, New York, NY.



    1 - Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
    Jefferson B. Sessions, III, is automatically substituted as Respondent.
FOR RESPONDENT:            Benjamin C. Mizer, Principal Deputy
                           Assistant Attorney General; Paul
                           Fiorino, Senior Litigation Counsel;
                           Katherine A. Smith, Trial Attorney,
                           Office of Immigration Litigation,
                           United States Department of Justice,
                           Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Gurpreet Singh, a native and citizen of India,

seeks review of an August 12, 2015, decision of the BIA,

affirming an August 12, 2014, decision of an Immigration Judge

(“IJ”) denying Singh’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Gurpreet Singh, No. A200 892 417 (B.I.A. Aug.

12, 2015), aff’g No. A200 892 417 (Immig. Ct. N.Y. City Aug.

12, 2014).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed the

decision of the IJ as supplemented by the BIA.      See Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The issues are

whether the agency erred in denying as not credible Singh’s

claim based on his political opinion, and whether the BIA abused


                               2
its discretion in declining to remand for consideration of new

evidence.

Adverse Credibility Determination

    “We     review   the   agency’s     factual    findings,     including

adverse credibility determinations, under the substantial

evidence standard, treating them as ‘conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.’”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d

Cir. 2008) (quoting 8 U.S.C. § 1252(b)(4)(B)).                  The agency

may, “[c]onsidering the totality of the circumstances, . . .

base a credibility determination on the demeanor, candor, or

responsiveness of the applicant,” and inconsistencies in the

record evidence “without regard to whether” they go “to the

heart     of     the       applicant’s          claim.”             8 U.S.C.

§ 1158(b)(1)(B)(iii);       Xiu   Xia    Lin, 534 F.3d    at   163-64.

Substantial evidence supports the agency’s determination that

Singh was not credible as to his claim that he suffered

persecution and fears future persecution on account of his

family’s support for the Indian National Lok Dal Party.

    The IJ reasonably relied on Singh’s demeanor, noting that

his testimony was evasive and unresponsive.                   See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 81 n.1


                                   3
(2d Cir. 2005).         That finding is supported by the record.

Singh was evasive when testifying about where in India he hid

from Congress Party members, and when explaining omissions in

his documents regarding his time in hiding and his father’s

death.

    The IJ’s demeanor finding and the overall credibility

determination        are    bolstered       by     record   inconsistencies

regarding whether Singh went into hiding and what injuries he

suffered during an alleged attack by Congress Party members.

See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

Cir. 2006); see also Xiu Xia Lin, 534 F.3d at 165-67 & n.3.

Singh    did   not     provide       compelling       explanations      for   his

inconsistent evidence.           See Majidi, 430 F.3d at 80.

    Having     questioned         Singh’s        credibility,     the    agency

reasonably relied further on his failure to corroborate his

claims.    “An applicant’s failure to corroborate his or her

testimony may bear on credibility, because the absence of

corroboration     in       general    makes      an   applicant    unable     to

rehabilitate testimony that has already been called into

question.”     Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

2007).




                                        4
    Given     the   demeanor,      inconsistency,      and     lack   of

corroboration   findings,    the       agency’s   adverse    credibility

determination is supported by substantial evidence.            8 U.S.C.

§ 1158(b)(1)(B)(iii).       Contrary to Singh’s position, that

determination is dispositive of asylum, withholding of removal,

and CAT relief because all three claims are based on the same

factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57

(2d Cir. 2006).

Motion to Remand

    We review the denial of a motion to remand for abuse of

discretion.   See Cao v. U.S. Dep’t of Justice, 421 F.3d 149,

156-57 (2d Cir. 2005).   “A motion to remand that relies on newly

available evidence is held to the substantive requirements of

a motion to reopen.”     Id. at 156.        The movant must “present

material, previously unavailable evidence.”           Id. at 158; see

also 8 C.F.R. § 1003.2(c)(1).            The BIA did not abuse its

discretion in declining to remand for consideration of Singh’s

additional evidence because that evidence was available at the

time of his 2014 merits hearing before the IJ.              See 8 C.F.R.

§ 1003.2(c)(1); Norani v. Gonzales, 451 F.3d 292, 294 (2d Cir.

2006) (“[I]n reviewing the BIA’s determination of whether

previously unavailable evidence support[s] the . . .             motion


                                   5
to reopen, [the Court] must inquire whether the evidence could

have been presented at the hearing before the IJ.”).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6